Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), *525rendered May 21, 1990, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s conviction was based on the testimony of police officers who participated in the "buy-and-bust” operation which resulted in his arrest. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
In addition, we find that the trial court did not improvidently exercise its discretion in ruling that the prosecution could cross-examine the defendant, if he testified regarding the existence of two prior felony convictions and the length of the sentences imposed thereon (see, People v Rodena, 170 AD2d 418, 419; People v Johnson, 113 AD2d 900, 901; People v Wood, 94 AD2d 814, 815).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Lawrence, J. P., Eiber, O’Brien and Copertino, JJ., concur.